DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    RICHARD DAVID MITCHELL,
                           Appellant,

                                    v.

                        JOHN H. MITCHELL,
                             Appellee.

                              No. 4D16-4029

                          [October 26, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Patti Englander Henning, Judge; L.T. Case No. 16-
005988 (08).

  Claire Cubbin, Fort Lauderdale, for appellant.

  Jerome L. Tepps of Jerome L. Tepps, P.A., Sunrise, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT E., Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.